In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Mastro, J.), dated May 15, 1996, as determined that the nonparty law firm Kriedman and Slater was entitled to a charging lien and disbursements pursuant to Judiciary Law §475.
Ordered that the order is modified, on the law, by adding to the first decretal paragraph, after the words “disbursements in this action,” the words “except that there shall be no award of disbursements for photocopying expenses”; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly granted the nonparty law firm, Kriedman and Slater (hereinafter Kriedman) a charging lien *513for legal services rendered to the plaintiff (see, Judiciary Law § 475; Ajar v Ajar, 207 AD2d 469; Rosen v Rosen, 97 AD2d 837; Matter of County of Nassau [Farber—Goldstein & Sons], 80 AD2d 613). However, that branch of the court’s order which awarded Kriedman disbursements should be modified by adding a provision disallowing any recovery for photocopying expenses. Kriedman has failed to document the reasonableness of the amount requested in connection with this particular disbursement. Rosenblatt, J. P., Thompson, Pizzuto and Altman, JJ., concur.